DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2-5, 8-20 are objected to because of the following informalities:  
(1) Regarding claim 2:
Line 4 recites “a quantity of times”; the term has been introduced in line 2, therefore the examiner suggests changing to “the quantity of times”.
(2) Regarding claim 3:
Line 10 recites “the quantity of times”; there is a lack of antecedent basis, the examiner suggests changing to “a quantity of times”.
(3) Regarding claim 4:
The examiner suggests changing lines 5-8 to “the information about the transmission reliability requirement of the to-be-transmitted data, information about link quality of the wireless direct communications interface, information about a load situation of the wireless direct communications interface, or information about a latency requirement of the to-be-transmitted data.” for minor antecedent correction.
(4) Regarding claim 5:
Line 4 recites “the quantity of times”; there is a lack of antecedent basis, the examiner suggests changing to “a quantity of times”.

The examiner suggests changing lines 2-4 as following for minor antecedent basis correction; “information comprises a quantity of times of transmitting the to-be-transmitted data on the wireless direct communications interface, or the information about the transmission resource required for sending the to-be-transmitted data based on the quantity of times specified by the radio access”.
(6) Regarding claim 9:
Line 10 recites “the quantity of times”; there is a lack of antecedent basis, the examiner suggests changing to “a quantity of times”.
(7) Regarding claim 10:
The examiner suggests changing lines 5-8 to “the information about the transmission reliability requirement of the to-be-transmitted data, information about link quality of the wireless direct communications interface, information about aload situation of the wireless direct communications interface, or information about a latency requirement of the to-be-transmitted data.” for minor antecedent correction.
(8) Regarding claim 11:
Line 1 recites “An apparatus, applied to a first terminal device”; it is unclear how an apparatus is applied to a first terminal.  The examiner suggests changing to “An apparatus of a first terminal device”.
(9) Regarding claim 12:
Line 4 recites “a quantity of times”; the term has been introduced in line 2, therefore the examiner suggests changing to “the quantity of times”.
(10) Regarding claim 13:
the quantity of times”; there is a lack of antecedent basis, the examiner suggests changing to “a quantity of times”.
(11) Regarding claim 14:
The examiner suggests changing lines 6-9 to “the information about the transmission reliability requirement of the to-be-transmitted data, information about link quality of the wireless direct communications interface, information about a load situation of the wireless direct communications interface, or information about alatency requirement of the to-be-transmitted data.” for minor antecedent correction.
(12) Regarding claim 15:
Lines 5-6 recites “the quantity of times”; there is a lack of antecedent basis, the examiner suggests changing to “a quantity of times”.
(13) Regarding claim 17:
Line 1 recites “An apparatus, applied to a first terminal device”; it is unclear how an apparatus is applied to a first terminal.  The examiner suggests changing to “An apparatus of a first terminal device”.
(14) Regarding claim 18:
The examiner suggests changing lines 3-4 as following for minor antecedent basis correction; “wireless direct communications interface, or the information about the transmission resource required for sending the to-be-transmitted data based on the quantity of times specified by the radio”.
(15) Regarding claim 19:
Line 11 recites “the quantity of times”; there is a lack of antecedent basis, the examiner suggests changing to “a quantity of times”.

The examiner suggests changing lines 6-9 to “the information about the transmission reliability requirement of the to-be-transmitted data, information about link quality of the wireless direct communications interface, information about aload situation of the wireless direct communications interface, or information about alatency requirement of the to-be-transmitted data.” for minor antecedent correction.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 7, 10-11, 14, 17, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by 
Wu et al. (US 11,096,161 B2).
(1) Regarding claim 1:
Wu discloses a data transmission method, applied to a first terminal device and comprising: 
sending, by the first terminal device information about a transmission reliability requirement of to-be-transmitted data to a radio access network device through a wireless communications interface (Sidelink information message manager 815 may a quality of service indicator, a service type indicator, or any combination thereof, for the sidelink communications, col. 29, lines 36-46, the examiner interprets the quality of service as the claimed transmission reliability requirement of to-be-transmitted data), wherein the to-be-transmitted data is data to be sent by the first terminal device to a second terminal device through a wireless direct communications interface (second RAT, NR sidelink communication or LTE sidelink communication direction between UE 210, 215 and 220 as shown in figure 2, col. 19, line 1-32), wherein the wireless communications interface is a communications interface between the first terminal device and the radio access network device (base station 205 and one or more of UEs 210, 215, and 220 may be configured to support wireless communications using a first RAT (such as an LTE RAT), col. 19, lines 19-21) , and wherein the wireless direct communications interface is a communications interface between the first terminal device and the second terminal device (V2X communication, second RAT (NR RAT, col. 19, lines 22-23; 3-15); and 
receiving, by the first terminal device, transmission resource information that is sent by the radio access network device and that is needed for sending the to-be-transmitted data on the wireless direct communications interface (configuration message manager 820 may receive a configuration message from the base station that 
(2) Regarding claim 11:
Wu discloses an apparatus (Device 905 may be an example of or include the components of UE 605, UE 705, or a UE 115, col. 30, lines 32-33), applied to a first terminal device and comprising: 
at least one processor (processor 940 as shown in figure 9), and a memory storing instructions for execution by the at least one processor (memory 930 as shown in figure 9; col. 31, lines 1-20); 
wherein, when executed, the instructions cause the apparatus to perform operations comprising:
sending, by the first terminal device information about a transmission reliability requirement of to-be-transmitted data to a radio access network device through a wireless communications interface (Sidelink information message manager 815 may transmit a sidelink information message to the base station using the first RAT that indicates that sidelink communications are to be performed using either the second RAT or both the first RAT and the second RAT. In some cases, the sidelink information message indicates a transmission type (e.g., indicating one or more of normal TTI, URLLC, MiCR, non-MiCR, etc., corresponding to a desired latency and type of resource allocation), a traffic profile, a quality of service indicator, a service type indicator, or any combination thereof, for the sidelink communications, col. 29, lines 36-46, the examiner interprets the quality of service as the claimed transmission reliability requirement of to-be-transmitted data), wherein the to-be-transmitted data is data to be sent by the first 
receiving, by the first terminal device, transmission resource information that is sent by the radio access network device and that is needed for sending the to-be-transmitted data on the wireless direct communications interface (configuration message manager 820 may receive a configuration message from the base station that includes an identifier for the sidelink communications and an indication of available sidelink resources, col. 29, lines 47-55).
(3) Regarding claim 7:
Wu discloses a data transmission method, applied to a radio access network device comprising: 
receiving, by the radio access network device and through a wireless communications interface (Sidelink information message manager 1210 may receive a sidelink information message from a UE using a first RAT indicating that sidelink communications are to be performed using a second RAT or both the first RAT and the 
sending, by the radio access network device and to the first terminal device, transmission resource information needed for sending the to-be-transmitted data on the wireless direct communications interface (Configuration message manager 1215 may transmit a configuration message to the UE that includes an identifier for the sidelink 
(4) Regarding claim 17:
Wu discloses an apparatus (system 1300 as shown in figure 13), applied to a radio access network device and comprising: 
at least one processor (processor 1340 in figure 13), and a memory storing instructions for execution by the at least one processor (Memory 1330 may include RAM and ROM. Memory 1330 may store computer-readable, computer-executable code 1335 including instructions that, when executed, cause the processor to perform various functions described herein, col. 34, lines 63 – col. 35, lines 3); 
wherein, when executed, the instructions cause the apparatus to perform operations comprising:
receiving, by the radio access network device and through a wireless communications interface (Sidelink information message manager 1210 may receive a sidelink information message from a UE using a first RAT indicating that sidelink communications are to be performed using a second RAT or both the first RAT and the second RAT, col. 33, lines 26-30), information that is about a transmission reliability requirement of to-be-transmitted data and that is from a first terminal device (second RAT, NR sidelink communication or LTE sidelink communication direction between UE 210, 215 and 220 as shown in figure 2, col. 19, line 1-32; the sidelink information message identifies a transmission type (e.g., indicating one or more of normal TTI, URLLC, MiCR, non-MiCR, etc., corresponding to a desired latency and type of resource 
sending, by the radio access network device and to the first terminal device, transmission resource information needed for sending the to-be-transmitted data on the wireless direct communications interface (Configuration message manager 1215 may transmit a configuration message to the UE that includes an identifier for the sidelink communications and an indication of available sidelink resources. In some cases, the identifier is at least one of a LCID or a RNTI. In some cases, the configuration message is an RRC message, col. 33, lines 37-42).
(5) Regarding claims 4 and 14:
Wu further discloses the first terminal device sends a buffer report of the wireless direct communications interface to the radio access network device (at 535, UE 510 BSR (buffer status report) that is configured based at least in part on whether the resource request is associated with the second RAT or both first RAT and the second RAT, col. 26, lines 25-33), and wherein the buffer report of the wireless direct communications interface carries any one or more of the following information: 
the information about the transmission reliability requirement of the to-be-transmitted data, the information about the link quality of the wireless direct communications interface, the information about the load situation of the wireless direct communications interface, or the information about the latency requirement of the to-be-transmitted data (the resource request may include a first BSR associated with a first transmission type using the second RAT and a second BSR associated with a second transmission type that also uses the second RAT. In some aspects, the BSR may include or otherwise provide an indication of a buffer status for the first RAT and a buffer status for the second RAT. The buffer statuses indicated in the BSR may refer to an amount of data stored in the corresponding buffer, an indication of an amount of resources needed to transmit the data stored in the corresponding buffer, and the like, col. 26, lines 39-45).
(6) Regarding claims 10 and 20:
Wu further discloses the radio access network device receives a buffer report of the wireless direct communications interface from the first terminal device (at 535, UE BSR (buffer status report) that is configured based at least in part on whether the resource request is associated with the second RAT or both first RAT and the second RAT, col. 26, lines 25-33), and wherein the buffer report of the wireless direct communications interface comprises any one or more of the following: 
the information about the transmission reliability requirement of the to-be-transmitted data, the information about the link quality of the wireless direct communications interface, the information about the load situation of the wireless direct communications interface , or the information about the latency requirement of the to-be-transmitted data (the resource request may include a first BSR associated with a first transmission type using the second RAT and a second BSR associated with a second transmission type that also uses the second RAT. In some aspects, the BSR may include or otherwise provide an indication of a buffer status for the first RAT and a buffer status for the second RAT. The buffer statuses indicated in the BSR may refer to an amount of data stored in the corresponding buffer, an indication of an amount of resources needed to transmit the data stored in the corresponding buffer, and the like, col. 26, lines 39-45).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 11,096,161 B2) in view of NPL (3GPP TSG-RAN WG2 Meeting #101, R2-1803352, dated 3/2/2018).
Wu discloses all subject matter of claims 1 and 11, except fails to disclose the information about the transmission reliability requirement of the to-be-transmitted data is obtained by an access stratum entity of the first terminal device from an application layer entity of the first terminal device.
However, NPL discloses specify the reliability information associated with V2X packets to be transmitted over PCS. Such information should be passed to
Access Stratum (AS) from the upper layers (page 1 Section 1, Introduction).
It is desirable to have the information about the transmission reliability requirement of the to-be-transmitted data is obtained by an access stratum entity of the .

Claims 1, 4, 7, 10, 11, 14, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over NPL (3GPP TSG-RAN WG2 #101, Tdoc R2-1803525, dated 2/26/2018) in view of Thomas et al. (US 2020/0196279 A1).
(1) Regarding claim 1:
NPL discloses a data transmission method, applied to a first terminal device and comprising: 
sending, by the first terminal device, information about a transmission reliability requirement of to-be-transmitted data to a radio access network device through a wireless communications interface (the eNB can configure a UE to use one (or more) specific LCG(s) to report the amount of packets that have relevant PPPR values (e.g. PPPR values above a certain threshold), section 2.1, 1st paragraph), wherein the to-be-transmitted data is data to be sent by the first terminal device to a second terminal device through a wireless direct communications interface (SA2 indicated that the PPPR (Prose Per Packet Reliability) will be introduced, and that such information will be associated to each V2X message, similar to PPPP, page 2, 2nd paragraph under section 2 Discussion; V2X is a transmission between vehicles); and 
st paragraph; For mode-4, (pre)configuration may indicate the needed PPPR for which a packet can be duplicated over the sidelink by the UE, page 1, proposal 1; From the SL-BSR and SL carriers CBR, the eNB can determine whether to (de)configure the SL packet duplication via RRC signalling. The UE (de)activates the SL packet duplication at reception of the RRC (de)configuration signaling, page 3, Section 2.1, Proposal 4).
NPL fails to explicitly disclose the wireless communications interface is a communications interface between the first terminal device and the radio access network device, and wherein the wireless direct communications interface is a communications interface between the first terminal device and the second terminal device.
In the same field of endeavor, Thomas discloses the wireless communications interface is a communications interface between the first terminal device and the radio access network device (a first vehicle 202 and a second vehicle 204 connected to gNB as shown in figure 3 with interface Uu, para. 001099), and wherein the wireless direct communications interface is a communications interface between the first terminal device and the second terminal device (UEs directly communicating with each other include a first vehicle 202 and a second vehicle 204 both in the coverage area 200 of 
It is desirable to have the wireless communications interface is a communications interface between the first terminal device and the radio access network device, and wherein the wireless direct communications interface is a communications interface between the first terminal device and the second terminal device because it reduces delay of communication between the first vehicle 202 and the second vehicle 204.  Therefore, one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of Thomas in the method of NPL for the benefit of reducing delay of communication between the first vehicle 202 and the second vehicle 204.
(2) Regarding claim 11:
NPL discloses a data transmission method, applied to a first terminal device and comprising: 
sending, by the first terminal device, information about a transmission reliability requirement of to-be-transmitted data to a radio access network device through a wireless communications interface (the eNB can configure a UE to use one (or more) specific LCG(s) to report the amount of packets that have relevant PPPR values (e.g. PPPR values above a certain threshold), section 2.1, 1st paragraph), wherein the to-be-transmitted data is data to be sent by the first terminal device to a second terminal device through a wireless direct communications interface (SA2 indicated that the PPPR (Prose Per Packet Reliability) will be introduced, and that such information will be associated to each V2X message, similar to PPPP, page 2, 2nd paragraph under section 2 Discussion; V2X is a transmission between vehicles); and 
st paragraph; For mode-4, (pre)configuration may indicate the needed PPPR for which a packet can be duplicated over the sidelink by the UE, page 1, proposal 1; From the SL-BSR and SL carriers CBR, the eNB can determine whether to (de)configure the SL packet duplication via RRC signalling. The UE (de)activates the SL packet duplication at reception of the RRC (de)configuration signaling, page 3, Section 2.1, Proposal 4).
NPL fails to explicitly disclose the wireless communications interface is a communications interface between the first terminal device and the radio access network device, and wherein the wireless direct communications interface is a communications interface between the first terminal device and the second terminal device; and an apparatus comprising at least one processor, and a memory storing instructions for execution by the at least one processor to implement the above method.
In the same field of endeavor, Thomas discloses an apparatus comprising at least one processor (processor 352 as shown in figure 11, para. 0215), and a memory storing instructions for execution by the at least one processor to implement the a method (a main memory 356, e.g., a random access memory (RAM), and a secondary memory 358 as shown in figure 11, para. 0215; the computer program, when executed, enables processor 352 to implement the processes of the present invention, para. 0216); and the wireless communications interface is a communications interface 
It is desirable to have the wireless communications interface is a communications interface between the first terminal device and the radio access network device, and wherein the wireless direct communications interface is a communications interface between the first terminal device and the second terminal device because it reduces delay of communication between the first vehicle 202 and the second vehicle 204.  Therefore, one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of Thomas in the method of NPL for the benefit of reducing delay of communication between the first vehicle 202 and the second vehicle 204.
(3) Regarding claims 4 and 14:
NPL and Thomas discloses all subject matter of claims 1 and 11, and NPL further discloses wherein the first terminal device sends a buffer report of the wireless direct communications interface to the radio access network device (SL BSR (sidelink buffer status report) , page 2, section 2.1 Mode-3 support for AL packet duplication, 1st paragraph), and wherein buffer report of the wireless direct communications interface carries any one or more of the following information: 
the information about the load situation of the wireless direct communications interface (receiving the SL BSR (sidelink buffer status report), the eNB can determine whether to activate the feature or not.  This also allows the eNB to properly dimension the SL grant and schedule a UE in more than one SL carrier, page 2, Section 2.1 Mode-3 support for SL packet duplication, 1st paragraph, the examiner interprets the SL BSR as an indication of the load situation of the wireless direct communication interface), or the information about the latency requirement of the to-be-transmitted data.
(3) Regarding claim 7:
NPL discloses a data transmission method, applied to a radio access network device comprising: 
receiving, by the radio access network device and through a wireless communication interface, information about a transmission reliability requirement of to-be-transmitted data to a radio access network device through a wireless communications interface (the eNB can configure a UE to use one (or more) specific LCG(s) to report the amount of packets that have relevant PPPR values (e.g. PPPR values above a certain threshold), section 2.1, 1st paragraph), wherein the to-be-transmitted data is data to be sent by the first terminal device to a second terminal device through a wireless direct communications interface (SA2 indicated that the PPPR (Prose Per Packet Reliability) will be introduced, and that such information will be nd paragraph under section 2 Discussion; V2X is a transmission between vehicles); and 
sending, by the radio access network device and to the first terminal device, transmission resource information needed for sending the to-be-transmitted data on the wireless direct communications interface (the main reason for introducing sidelink packet duplication, is to enhance reliability, page 1, section 2 Discussion, 1st paragraph; For mode-4, (pre)configuration may indicate the needed PPPR for which a packet can be duplicated over the sidelink by the UE, page 1, proposal 1; From the SL-BSR and SL carriers CBR, the eNB can determine whether to (de)configure the SL packet duplication via RRC signalling. The UE (de)activates the SL packet duplication at reception of the RRC (de)configuration signaling, page 3, Section 2.1, Proposal 4).
NPL fails to explicitly disclose the wireless communications interface is a communications interface between the first terminal device and the radio access network device, and wherein the wireless direct communications interface is a communications interface between the first terminal device and the second terminal device.
In the same field of endeavor, Thomas discloses the wireless communications interface is a communications interface between the first terminal device and the radio access network device (a first vehicle 202 and a second vehicle 204 connected to gNB as shown in figure 3 with interface Uu, para. 001099), and wherein the wireless direct communications interface is a communications interface between the first terminal device and the second terminal device (UEs directly communicating with each other include a first vehicle 202 and a second vehicle 204 both in the coverage area 200 of 
It is desirable to have the wireless communications interface is a communications interface between the first terminal device and the radio access network device, and wherein the wireless direct communications interface is a communications interface between the first terminal device and the second terminal device because it reduces delay of communication between the first vehicle 202 and the second vehicle 204.  Therefore, one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of Thomas in the method of NPL for the benefit of reducing delay of communication between the first vehicle 202 and the second vehicle 204.
(5) Regarding claim 17:
NPL discloses a data transmission method, applied to a radio access network device comprising: 
receiving, by the radio access network device and through a wireless communication interface, information about a transmission reliability requirement of to-be-transmitted data to a radio access network device through a wireless communications interface (the eNB can configure a UE to use one (or more) specific LCG(s) to report the amount of packets that have relevant PPPR values (e.g. PPPR values above a certain threshold), section 2.1, 1st paragraph), wherein the to-be-transmitted data is data to be sent by the first terminal device to a second terminal device through a wireless direct communications interface (SA2 indicated that the PPPR (Prose Per Packet Reliability) will be introduced, and that such information will be nd paragraph under section 2 Discussion; V2X is a transmission between vehicles); and 
sending, by the radio access network device and to the first terminal device, transmission resource information needed for sending the to-be-transmitted data on the wireless direct communications interface (the main reason for introducing sidelink packet duplication, is to enhance reliability, page 1, section 2 Discussion, 1st paragraph; For mode-4, (pre)configuration may indicate the needed PPPR for which a packet can be duplicated over the sidelink by the UE, page 1, proposal 1; From the SL-BSR and SL carriers CBR, the eNB can determine whether to (de)configure the SL packet duplication via RRC signalling. The UE (de)activates the SL packet duplication at reception of the RRC (de)configuration signaling, page 3, Section 2.1, Proposal 4).
NPL fails to explicitly disclose the wireless communications interface is a communications interface between the first terminal device and the radio access network device, and wherein the wireless direct communications interface is a communications interface between the first terminal device and the second terminal device; and an apparatus comprising at least one processor, and a memory storing instructions for execution by the at least one processor to implement the above method.
Thomas discloses an apparatus comprising at least one processor (processor 352 as shown in figure 11, para. 0215), and a memory storing instructions for execution by the at least one processor to implement the a method (a main memory 356, e.g., a random access memory (RAM), and a secondary memory 358 as shown in figure 11, para. 0215; the computer program, when executed, enables processor 352 to implement the processes of the present invention, para. 0216); and the wireless 
It is desirable to have the wireless communications interface is a communications interface between the first terminal device and the radio access network device, and wherein the wireless direct communications interface is a communications interface between the first terminal device and the second terminal device because it reduces delay of communication between the first vehicle 202 and the second vehicle 204.  Therefore, one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of Thomas in the method of NPL for the benefit of reducing delay of communication between the first vehicle 202 and the second vehicle 204.
(6) Regarding claims 10 and 20:
NPL and Thomas discloses all subject matter of claims 7 and 17, and NPL further discloses wherein the radio access network device receives a buffer report of the wireless direct communications interface from the first terminal device (SL BSR (sidelink buffer status report), page 2, section 2.1 Mode-3 support for AL packet duplication, 1st paragraph), and wherein buffer report of the wireless direct communications interface carries any one or more of the following information: 
the information about the load situation of the wireless direct communications interface (receiving the SL BSR (sidelink buffer status report), the eNB can determine whether to activate the feature or not.  This also allows the eNB to properly dimension the SL grant and schedule a UE in more than one SL carrier, page 2, Section 2.1 Mode-3 support for SL packet duplication, 1st paragraph, the examiner interprets the SL BSR as an indication of the load situation of the wireless direct communication interface), or the information about the latency requirement of the to-be-transmitted data.

Allowable Subject Matter
Claims 2-3, 5, 8-9, 12-13, 15, 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Roth-Mandutz et al. (US 2020/0404625 A1) discloses an enhanced quality of service of V2X.

Lee et al. (US 2019/0045465 A1) discloses a method for transmitting sidelink synchronization signal in wireless communication system and user equipment.
Mok et al. (US 2019/0253927 A1) discloses a method and apparatus for transmitting and receiving duplicated data in wireless communication system.
Zhang et al. (US 20190387377 A1) discloses a resource selection method in vehicle to everything communication and apparatus.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIU M LEE whose telephone number is (571)270-1083.  The examiner can normally be reached on M-T 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/SIU M LEE/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        9/19/2021